     Case 1:19-cv-01803-DAD-SKO Document 12 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEO EVANS,                                       No. 1:19-cv-01803-DAD-SKO
12                       Plaintiff,
13           v.                                        ORDER DISCHARGING ORDER TO SHOW
                                                       CAUSE
14    MADERA POLICE DEPARTMENT, et
      al.,                                             ORDER GRANTING PLAINTIFF’S MOTION
15                                                     FOR EXTENSION OF TIME
                         Defendants.
16                                                     (Docs. 10, 11)
17

18
            Plaintiff, an inmate proceeding pro se and in forma pauperis, filed this case on December
19
     30, 2019. (Doc. 1.) The Court directed Plaintiff to file his prison trust fund account statement as
20
     required by 28 U.S.C. § 1915(a)(2), and Plaintiff filed his prison trust fund account statement on
21
     January 27, 2020. (Docs. 4, 5.)
22

23          The Court granted Plaintiff’s motion to proceed in forma pauperis on January 29, 2020.

24   (Docs. 3, 6.) The Court screened Plaintiff’s complaint on March 3, 2020, and provided Plaintiff
25   twenty-one days from the date of service of the Court’s screening order to file an amended
26
     complaint. (Doc. 8.) Plaintiff failed to file an amended complaint by the deadline, and on July 1,
27
     2020, the Court ordered Plaintiff to show cause why the action should not be dismissed for his
28
     Case 1:19-cv-01803-DAD-SKO Document 12 Filed 07/23/20 Page 2 of 2

 1   failure to file an amended complaint. (Doc. 10.) On July 16, 2020, Plaintiff filed a motion for a
 2   ninety-day extension of time. (Doc. 11.) Plaintiff’s motion states that due to the coronavirus
 3
     (COVID-19) pandemic, “a[]lot of the prison is shut down” and Plaintiff is not able to access the
 4
     law library to draft his amended complaint. (Id.)
 5
              Due to Plaintiff’s pro se and incarcerated status, and the restrictions caused by the
 6

 7   coronavirus (COVID-19) pandemic, the Court finds good cause and will allow Plaintiff an

 8   extension of time to file his amended complaint.

 9            Accordingly, IT IS ORDERED:
10
              1.      The order to show cause, (Doc. 10), is DISCHARGED.
11
              2.      Plaintiff’s motion for an extension of time, (Doc. 11), is GRANTED.
12
              3.      Plaintiff SHALL file an amended complaint or a notice of voluntary dismissal by no
13
     later than October 14, 2020.
14

15

16   IT IS SO ORDERED.
17
     Dated:        July 22, 2020                                  /s/   Sheila K. Oberto            .
18                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                         2
